Title: From George Washington to Major General Israel Putnam, 8 January 1779
From: Washington, George
To: Putnam, Israel


  
    Dear Sir,
    Head Quarters Philadelphia 8th Jany 1779
  
I am duly favoured with your letter of the 23d of december—accompanied by one from General Parsons, which I cannot but consider as containing some insinuations not of the most delicate nature—I am the more surprised at them, as his knowlege of circumstances and the agency he had in bringing about the measure, which is now made a subject of complaint gave me reason to expect he would have discountenanced any dissatisfaction which might have been excited on account of it.
All the troops of the States have ever experienced an equal share of my attention and if those of Connecticut have not fared so well as others, in the late distribution of cloathing to the army, at the same time, that I should be truly sorry for it—I am conscious, that it has not proceeded from my having made any discrimination—to their prejudice. With respect to their having been referred to Major Bigelow for their uniforms, and not having received their proportion of the imported cloathing—this was done in consequence of a particular application from several of their officers, who informed me, that it was the earnest desire of those troops, to be cloathed out of the supplies provided by Major Bigelow, and that this mode would be infinitely preferred to their being placed upon a common footing with the other troops, and furnished out of the imported stock—Indeed this manner of supplying them was insisted on as a matter of right, on the merit of some particular pains which had been taken by the State of Connecticut and the officers of that State to assist in procuring and preparing the materials in Major Bigelows hands—In compliance with repeated importunities supported by this plea, in which General Parsons was principally zealous, and as I foresaw no inconvenience that would accrue to the other troops—I consented that the Connecticut regiments should depend on Major Bigelow for their supply instead of taking their chance with the rest of the army in the imported cloathing—The decided preference given to this mode was certainly founded on the prospect of some peculiar advantages that would attend it, and the event proving different from what was expected, could not be a sufficient reason for departing from it. It is an unfortunate circumstance, if Major Bigelows cloathing did not happen to be of so good a quality as the French cloathing; but it might have been better, and if it had been, the troops in question would certainly have reaped the benefit and would not have relinquished their claim in favour of others.
  The complaint among other things extends to Blankets—orders 
    
    
    
    have been already given and at a very early period for a supply of that article—If I mistake not I remember two successively given to General Parsons & for those of the largest & best quality—the latter parcels being of so small a kind, that it took two of one sort, & four of another to make one of full size—& besides this a deficiency of two or three thousand was found upon the whole quantity short of the Invoices. I cannot, where I now am, ascertain the number, but, I have always entertained an idea that there was a full allowance made in proportion to the wants of the army and the quantity in the public possession—The fact is, that the whole supply was very inadequate to the deficiency and that the troops in general have only received about one half of the defective number. If the Connecticut troops are in a worse predicament, and you will forward me an exact return of what they have and what they want, they shall be put in the same situation with the other parts of the army—General Parsons mentions a return in his letter; but he does not inclose it.
As to the smaller articles of shirts Stockings and shoes, I do not recollect what has been done. But if the Connecticut troops have not received their proportion, they may do it by applying with proper returns to the Clothier at Fish Kill, to whom I have written the inclosed for that purpose—The troops in general have had orders for a shirt and a ⅌ stockings per man for the whole, and a ⅌ shoes, for each that wanted it. The application in the present case is to be made by the same rule; but it is to be understood, that this supply is only to be drawn, if it has not already been done.
The idea of appropriating the cloathing in the hands of Major Bigelow to the use of the Connecticut troops exclusively appears to me to be carried much too far—Major Bigelow was either  employed by the Continent to purchase or had the purchases taken of his hands by Congress of course this ought to be thrown in a common stock for the benefit of the army at large, and not confined to the troops of a particular state—On this principle, the materials in his possession have been ordered into the Continental store at Fish Kill as a central place & for the common benefit—It could not however have been my intention to deprive the Connecticut troops of their proper share—They will stand precisely upon the same ground with all others.
The measures you mention to have taken in the affair of the seizure and with respect to the abuses practiced in the sound appear to be very proper and necessary.
  General Parsons in his letter goes largely into a description of the supplies drawn from the country by the enemy; and intimates the restraints you are under from my instructions, in executing the measures necessary to prevent this commerce—I cannot but think that my 
    
    
    
    instructions and in addition to them my letter of the 26th of December allow ample latitude for the most effectual measures—and that by concerting a plan with General McDougall for the conduct of your respective parties, you have it in you[r] power essentially to put a stop to the intercourse complained of.
I think it may be useful to have some horsemen stationed as you mention and for this purpose I have directed Colonel Sheldon to furnish the number you request to be relieved periodically, I wish the fatiguing these parties by employing them as expresses, or on common unimportant errands, may be avoided as much as possible. I am Dear sir With great Regard Yours &c.
